Title: To James Madison from George W. Erving, 30 July 1804 (Abstract)
From: Erving, George W.
To: Madison, James


30 July 1804, London. No. 41. “The Vessel Susan & polly called of Newport, Certificate No. 142 issued at Baltimore first of Novr. 1802, and owned as appears on it’s Documents by Thomas Eldred said to be of Newport in the State of R. Island, took her departure for Norfolk on the 18th instant. This Vessel I believe was formerly purchased by Mr. Eldred in this port, and some objections were then made to the transfer on my part, the nature of which I do not precisely recollect; but having considered Mr. Eldred unqualified to hold American Vessels, the papers were left in an imperfect state; Mr. Eldred however returned to the United States as Master of the Vessel, and found means of removing the difficulties which subsisted, and of obtaining the present Certificate. Mr. Eldred has returned to England where I understand he has principally resided since the year 1777. or 1778. probably from an earlier date, and where he has also married; I state the particulars of this case merely in reference to some suggestions I took the liberty of making in a former letter.”
